Citation Nr: 1131873	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  10-00 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to concurrent receipt of military retired pay and Department of Veterans Affairs (VA) service-connected disability compensation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel






INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968, from October 1968 to July 1973 and from December 1973 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which denied entitlement to concurrent receipt of military retired pay and VA service-connected disability compensation.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Board notes that the Veteran's claim for entitlement to concurrent receipt of military retired pay and service-connected disability compensation, the RO decision on this issue and his notice of disagreement (NOD) are not in the claims file.  On remand, these documents should be associated with the file.

The Veteran's representative had indicated that this is a claim for retroactive Concurrent Retirement and Disability Payment (CRDP) covering the time period from June 2004 through December 2005.  He has contended, in a February 2011 Brief, that the audit trail for the Veteran's payments, deposits and adjustments is not complete.  In particular, the Veteran's representative has noted that there is no verification in the file via direct deposit confirmations or an award processing sheet that CRDP was ever paid or that adjustments were done by the VA.  In addition, the representative has indicated that it was unclear what past due CRDP was adjusted or granted when current and "when from any primary source."  The Veteran's representative requested that they be provided with an accounting of the actions of Defense Finance and Accounting Service (DFAS) and the VA, together, using the same month by month format and definitions of terms, copies of all deposit stubs or other accounting for payments and their components and deductions.  Finally, it was noted that there appeared to be inconsistencies in the method of accounting for the first day of the month between the VA and DFAS, and that this needed to be clarified in the accounting.
 
After review of the claims file, the Board agrees that the current information in temporary file makes it impossible to determine whether he has received the full amount of compensation due.  In this regard, the Veteran is entitled to a full and clear explanation for all benefits due and paid, including the amounts and reasons for any payments withheld.  The Board finds that a complete audit of the Veteran's compensation account is deemed necessary in order to ascertain with certainty what VA and retirement benefits were due and paid during the period from June 2004 through December 2005.  Clarification is needed from the DFAS as to amounts of military retired pay due and paid the Veteran for the same period. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain copies of the Veteran's claim for entitlement to concurrent receipt of military retired pay and service-connected disability compensation, the RO decision on this issue and NOD should be obtained and associated with the claims file.

2.  The AOJ should obtain an audit of the Veteran's compensation account reflecting all due and paid amounts of VA compensation RO's Finance Activity for the period from June 2004 through December 2005.  The AOJ should also obtain written input from the DFAS as to the amounts of military retired pay due and paid the Veteran for the same period.  This accounting should include direct deposit confirmations or an award processing sheet of the CRDP that was paid and any adjustments done by the VA or DFAS.  The accounting should be presented using the same month by month format, including the first day of the month, and definitions of terms.  Copies of all deposit stubs or other accounting for payments and their components and deductions should be provided.  Any inconsistencies in the method of accounting for the first day of the month between the VA and DFAS should be clarified.

3.  After the requested development has been completed, the Veteran should be provided a detailed explanation concerning all payments due and paid, including the amounts and reason for any payments withheld.  If the Veteran wishes to continue his appeal, he then should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


